DETAILED ACTION

Allowable Subject Matter
Claims 1, 2, 5, and 7-12 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 2, 5, and 7-10, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a card-type electronic device comprising:
a substrate on which electronic components that generate heat are mounted; and
a connector fixed to the substrate, the connector including electrical contacts electrically connected to an external apparatus and a thermal contact thermally connected to the external apparatus,
wherein the substrate has a cutout formed therein at a location between a portion of the substrate to which the thermal contact is fixed and a portion of the substrate to which the electrical contacts are fixed,
wherein the electrical contacts further include power supply contacts for supplying power to the electronic components, general-purpose communication contacts for performing communication not requiring high-speed communication, and high-speed communication contacts for performing high-speed communication, and
wherein the thermal contact, the power supply contacts, the general-purpose communication contacts, and the high-speed communication contacts are sequentially arranged in the mentioned order from an end of the connector in the longitudinal direction to a central portion of the connector in the longitudinal direction.

a slot into which and from which a card-type electronic device is inserted and removed, the card-type electronic device including a substrate on which electronic components that generate heat are mounted, and a connector fixed to the substrate, the connector including electrical contacts electrically connected to an external apparatus and a thermal contact thermally connected to the external apparatus, wherein the substrate has a cutout formed therein at a location between a portion of the substrate to which the thermal contact is fixed and a portion of the substrate to which the electrical contacts are fixed, 
wherein the electrical contacts further include power supply contacts for supplying power to the electronic components, general-purpose communication contacts for performing communication not requiring high-speed communication, and high-speed communication contacts for performing high-speed communication, and
wherein the thermal contact, the power supply contacts, the general-purpose communication contacts, and the high-speed communication contacts are sequentially arranged in the mentioned order from an end of the connector in the longitudinal direction to a central portion of the connector in the longitudinal direction.
With respect to claim 12, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least an electronic apparatus to which a card-type electronic device is mounted, the card-type electronic device including:
a substrate on which electronic components that generate heat are mounted; and

wherein the substrate has a cutout formed therein at a location between a portion of the substrate to which the thermal contact is fixed and a portion of the substrate to which the electrical contacts are fixed,
wherein the electrical contacts further include power supply contacts for supplying power to the electronic components, general-purpose communication contacts for performing communication not requiring high-speed communication, and high-speed communication contacts for performing high-speed communication, and
wherein the thermal contact, the power supply contacts, the general-purpose communication contacts, and the high-speed communication contacts are sequentially arranged in the mentioned order from an end of the connector in the longitudinal direction to a central portion of the connector in the longitudinal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887